Exhibit 10.1

 

[g141781kki001.gif]

Terminal Drive   ·   Plainview, NY 11803   ·   Phone: (516) 677-0200   ·   Fax:
(516) 677-0380   ·   www.veeco.com

 

April 8, 2014

R E V I S E D

 

Shubham Maheshwari

 

Dear Sam:

 

We are very pleased to extend our offer to you to join Veeco Instruments Inc.
(“Veeco” or the “Company”) as Executive Vice President and Chief Financial
Officer, reporting to John Peeler, Chief Executive Officer.  In this capacity,
you will be responsible for the management of Veeco’s finance, accounting, tax,
treasury, internal audit and investor relations functions.  The work location
for this position is our corporate headquarters in Plainview, NY.

 

The elements of our offer are as follows:

 

·                  Your bi-weekly base salary will be $15,384.62 which when
annualized is equal to $400,000.  The Company’s regular payday is every other
Friday.

 

·                  You will participate in a performance-based management bonus
plan, beginning in 2014. Your target bonus will be 70% of your base earnings for
the plan year (January 1 through December 31); amounts payable under the plan
will be pro-rated to reflect your actual start date for your first year of
service.  Awards under the plan are based on measures of both corporate
financial performance and individual goals and objectives.  Additional details
describing the plan will be provided under separate cover.

 

·                  As part of your offer, the Compensation Committee of the
Board of Directors has approved the following equity awards under the Veeco
Instruments 2010 Stock Incentive Plan. These awards are subject to your written
acceptance of this Agreement and your subsequent commencement of employment, the
terms of the applicable plan and any related award agreement:

 

·                  A restricted stock award in the amount of 27,000 shares of
Veeco Common Stock.  Restricted stock awards are subject to a substantial risk
of forfeiture which will lapse, subject to your continued employment, over four
years with one third of the total award vesting on each anniversary of the Grant
Date, beginning with the second anniversary.

 

·                  A stock option award to purchase 54,000 shares of Veeco
Common Stock.  Subject to your continued employment, one third of these options
shall become exercisable on each of the first three anniversaries of the Grant
Date.  These options will have a ten year term.

 

·                  Your awards will be granted (the “Grant Date”) on the first
business day of the month following, or coinciding with, your hire date.

 

·                  You will receive a bi-weekly car allowance equal to $323.08
which, when annualized, is equal to $8,400.  You will accrue vacation at the
rate of twenty (20) days per year, earned at the rate of 6.16 hours for each
bi-weekly payroll.

 

·                  Veeco offers a comprehensive benefit program that is
summarized in the enclosed “Total Benefit Solutions” brochure. You will be
eligible to enroll in the Company’s health and welfare benefits

 

[g141781kki002.jpg]

 

--------------------------------------------------------------------------------


 

programs on the first of the month next following your start date and you will
be eligible to enroll in the Company’s pre-tax 401(k) savings plan on the first
day of the calendar quarter after you commence employment.  Additional
information regarding these benefits will be communicated to you in detail upon
joining Veeco.

 

·                  This position requires that you relocate.  You will be
eligible for relocation assistance to move you and your family from Palo Alto,
CA to the Long Island area. Following a more comprehensive assessment of your
relocation requirements, we will enter into a separate agreement specifying the
terms of our relocation assistance.  These typically include reimbursement of
eligible expenses incurred during your relocation such as home sale and purchase
costs, shipment of household goods and temporary living allowance.  Based on our
discussion, we will increase the normal temporary living allowance by paying the
rent and related expenses (note: we will agree on an appropriate limit) on a
local house for up to six (6) months or until your current home is sold,
whichever first occurs.  Relocation activities must be coordinated through
Graebel Relocation to be eligible for these benefits.  You will be required to
execute a separate relocation agreement specifying the terms and conditions of
relocation benefits including the obligation to reimburse the Company should you
terminate your employment prior to your second anniversary.

 

·                  In addition to the foregoing, effective with your hire date,
you will be named as a participant in the Company’s Sr. Executive Change in
Control Policy and you will be eligible for certain separation benefits in the
event of your termination without Cause or your resignation with Good Reason
absent a change in control.  These separation benefits are described in two
attached documents:

 

·                  Sr. Executive Change in Control Policy

·                  Non-Change in Control Separation Benefits

 

Sam, we are pleased to offer you this comprehensive compensation package. 
Additional information important to your joining Veeco includes the following:

 

·                  Veeco will indemnify you in accordance with the terms of the
Company’s bylaws and applicable statutes for indemnification with respect to any
action, suit or proceeding or other matter brought or threatened to be brought
against you by reason of the fact that you are an officer of the Company.

 

·                  Veeco is required by federal immigration laws to verify the
identity and legal ability to work in the United States of all individuals
employed by the Company.  This offer of employment is contingent upon your
ability to demonstrate valid work authorization at the time of your employment. 
Please bring proof of your eligibility to legally work in the United States with
you on your first day of work.  The list of acceptable documents (all must be
unexpired) are included with the form (e.g.; valid U.S. passport (List A),
driver’s license and Social Security Card (List B & C).  This offer of
employment is contingent upon our receiving favorable background and reference
checks, including approved technology clearance for Veeco products, information
and processes in compliance with U.S. Export Administration Regulations.  During
your initial employment period, before your technology clearance is received,
you will have access only to unrestricted products, technologies and facilities.

 

--------------------------------------------------------------------------------


 

·                  Our Company promotes a drug-free work environment and in that
regard we have implemented a pre-employment drug screening program for job
applicants.  Information regarding the drug screening process (along with the
Fair Crediting Reporting Act Disclosure and Authorization Statement that must be
completed and returned to me before the expiration of this offer) and the
participating collection facility closest to your home is included with this
letter.  Your refusal to consent to this testing, falsification of a test or
positive test results will result in denial of employment.  The drug screening
process should be completed within two (2) business days from the date of your
acceptance of this position.

 

·                  As a condition of your employment, you will be required to
sign an Employee Confidentiality & Inventions Agreement upon commencing
employment with Veeco.  This Agreement ensures a common understanding regarding
your responsibilities in this matter.

 

Employment at Veeco is on an at-will basis which means that employment is not
for any specific period and either the Company or its employees can terminate
the employment relationship at any time, with or without cause or notice.  This
letter constitutes all the terms of Veeco’s offer of employment and supersedes
all previous conditions, whether verbal, written or implied.  The terms of this
offer can only be changed in writing and must be signed by both the employee and
appropriate representative of Veeco.  By signing this letter you are agreeing to
the terms and conditions contained in it and you agree to comply with Veeco’s
Code of Business Conduct (copy enclosed).  Additionally, you agree that these
documents, taken together with our Employment Application, constitute the entire
agreement and understanding between Veeco and you.  Finally, you acknowledge
that any of Veeco’s policies and procedures and benefit programs may be amended
from time to time by Veeco in its sole discretion.

 

This offer will expire on April 11, 2014.  Kindly indicate your acceptance by
signing and returning a copy of this letter to my attention.

 

Sam, we are very impressed with your potential for success and we look forward
to having you join the Veeco team at a most exciting time in the history of the
Company.  Please let me know if I can be of assistance with respect to any
aspect of our offer.

 

Sincerely,

 

 

Robert W. Bradshaw

Sr. Vice President, Human Resources

 

ACCEPTED AND AGREED:

 

 

/s/ Shubham Maheshwari

 

May 6, 2014

Shubham Maheshwari

 

Proposed Start Date

 

cc: John Peeler

Attachments: Non-Change-in-Control Separation Benefits, Sr. Executive Change in
Control Policy, Code of Business Conduct

 

--------------------------------------------------------------------------------


 

Non-Change-in-Control Separation Benefits

 

In the event you are terminated without “Cause” or you resign for “Good Reason”
(each as defined below), the following would apply:

 

During the initial two years of your employment:

 

a)             Veeco will pay you 18 months of severance in the form of a salary
continuation benefit based on your annual base salary in effect immediately
prior to such termination (but without regard to any salary reduction program
then in place), less applicable deductions.

b)             If you are enrolled in Veeco’s medical, dental and/or vision
plans, and you elect to continue coverage thereunder in accordance with the
continuation of benefits requirements of COBRA, your contribution amount for the
period during which you are receiving salary continuation benefits will be the
normal employee contribution rate.  You agree to notify Veeco if you become
eligible for coverage under another group health insurance plan, whereupon
Veeco’s obligation to pay for a portion of such coverage shall cease.

 

Following your second anniversary of employment:

 

a)             Veeco will pay you 12 months of severance in the form of a salary
continuation benefit based on your annual base salary in effect immediately
prior to such termination (but without regard to any salary reduction program
then in place), less applicable deductions.

b)             If you are enrolled in Veeco’s medical, dental and/or vision
plans, and you elect to continue coverage thereunder in accordance with the
continuation of benefits requirements of COBRA, your contribution amount for the
period during which you are receiving salary continuation benefits will be the
normal employee contribution rate.  You agree to notify Veeco if you become
eligible for coverage under another group health insurance plan, whereupon
Veeco’s obligation to pay for a portion of such coverage shall cease.

 

Receipt of the benefits described above is conditioned upon your execution
(without revocation) of a general release of claims in a form satisfactory to
Veeco, including non-competition and non-solicitation provisions for the
duration of the period during which salary continuation benefits are payable as
described above.

 

Additional Provisions

 

The Separation Benefits described herein do not alter the “at-will” nature of
your employment with Veeco.  This means that your employment may be terminated
by you or by Veeco at any time, with or without cause.  As described above,
however, you may be entitled to severance benefits depending upon the
circumstances of the termination of employment.

 

As used above, the following definitions shall apply:

 

--------------------------------------------------------------------------------


 

“Cause” shall mean (i) your willful and substantial misconduct, (ii) your
repeated, after written notice, neglect of duties or failure to perform your
assigned duties, (iii) your commission of any material fraudulent act with
respect to Veeco or its business, or (iv) your conviction of (or plea of no
contest to) a crime constituting a felony.

 

“Change of Control” shall have the meaning set forth in the Sr. Executive Change
in Control document, hereto attached.

 

“Good Reason” shall mean (i) a reduction of your base salary, other than as part
of a salary reduction program affecting management employees generally or (ii) a
significant reduction by the Company in total benefits available to you under
cash incentive, stock incentive and other employee benefit plans (other than a
reduction in benefits affecting management employees generally).

 

Code Section 409A.  Payments in respect of your termination of employment in the
event of termination without Cause or for Good Reason, as defined in this
letter, are designated as separate payments for purposes of the short-term
deferral rules under Treasury Regulation Section 1.409A-1(b)(4)(i)(F) and the
exemption for involuntary terminations under separation pay plans under Treasury
Regulation Section 1.409A-1(b)(9)(iii).  As a result, (a) any payments that
become vested as a result of your termination of employment without Cause or for
Good Reason, that are made on or before the 15th day of the third month of the
calendar year following the calendar year of your termination of employment, and
(b) any additional payments that are made on or before the last day of the
second calendar year following the year of your termination of employment and do
not exceed the lesser of two times Base Salary or two times the limit under Code
Section 401(a)(17) then in effect, and (c) the payment of medical expenses
within the applicable COBRA period, are exempt from the requirements of Code
Section 409A.  If the Executive is designated as a “specified employee” within
the meaning of Code Section 409A, to the extent that any deferred compensation
payments to be made during the first six month period following your termination
of employment exceed such exempt amounts, the payments shall be withheld and the
amount of the payments withheld will be paid in a lump sum, without interest,
during the seventh month after your termination.  The Company shall identify in
writing delivered to you any payments it reasonably determines are subject to
delay under this provision.  In no event shall the Company have any liability or
obligation with respect to taxes for which you may become liable as a result of
the application of Code Section 409A.

 

--------------------------------------------------------------------------------